DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 06/13/2022 has been entered.
Disposition of claims: 
Claims 7 have been cancelled.
Claim 17 has been added.
Claims 1-6 and 8-17 are pending.
Claims 1, 4, 6, and 8-10 have been amended.
The rejection of claim 7 under 35 U.S.C. 112(d) set forth in the last Office Action is moot because the claim has been cancelled.
The amendments of claims 1, 4, 6, and 8-10 have overcome the rejections of claims 1-16 under 35 U.S.C. 103 over Lee (US 2020/0227644 A1, hereafter Lee ‘644) set forth in the last Office Action. The rejections have been withdrawn. However, new grounds of rejections have been made using Lee ‘644.

Response to Arguments
Applicant’s arguments see the last paragraph of page 23 through the third paragraph of page 26 of the reply filed 06/13/2022 regarding the rejections of claims 1-16 under 35 U.S.C. 103 over Lee ‘644 set forth in the Office Action of 03/11/2022 have been considered. 
Applicant argues that none of the compounds exemplified in the Lee ‘644 reference can be interpreted as corresponding with the second compound as it presently recited in the instant claims.
Respectfully, the Examiner does not agree.
Lee ‘644 discloses an optoelectronic device (“organic light-emitting diode” in [053]; [131]; [186]; and Fig. 1) comprising a light emitting layer containing a first compound represented by Formula A of Lee ‘644 and a second compound represented by Formula D of Lee ‘644, wherein the light emitting layer is equated with the composition claimed in claim 1.
Lee ‘644 discloses Compound E57 ([129]) as one of examples of Formula D. 
The Compound E57 of Lee ‘644 has identical structure as the second compound represented by Applicant’s Formula 3, wherein L5 to L9 are each single bond or a substituted or unsubstituted C6 to C20 arylene group (phenylene); Ar is a substituted or unsubstituted C2 to C30 heterocyclic group (diphenyltriazinyl); R7 to R10 are each hydrogen or a substituted or unsubstituted C6-C30 aryl group; adjacent R7 to R10 are linked with each other to form a substituted or unsubstituted aliphatic monocyclic ring; and at least one of Ar and R7 to R10 is a substituted triazinyl group.
Therefore, new grounds of rejections using Compound E57 of Lee ‘644 is applied.
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0227644 A1, hereafter Lee ‘644).
Regarding claims 1-2, 4-5, 8-9, and 11-16, Lee ‘644 discloses an optoelectronic device (“organic light-emitting diode” in [053]; [131]; [186]; and Fig. 1) comprising a light emitting layer containing a first compound represented by Formula A of Lee ‘644 and a second compound represented by Formula D of Lee ‘644.

    PNG
    media_image1.png
    211
    664
    media_image1.png
    Greyscale

In Formula A of Lee ‘644 ([053]-[063]), Ar1 and Ar2 can be a substituted or unsubstituted aromatic hydrocarbon of 6 to 30 carbon atoms; L1-L3 can be a single bond or a substituted or unsubstituted arylene of 6 to 60 carbon atoms; p, q, and r can be each 0 to 3; HAr1 can be Formula 1 of Lee ‘644 ([058]), wherein X and Y can be O, S, and CR13R14; R1 to R14 can be hydrogen or a substituted or unsubstituted alkyl of 1 to 20 carbon atoms; two adjacent radicals of R5 to R8 are each a single bond connected to * in Formula Q of Lee ‘644 ([058]); any one of R1 to R12 of Formula 1 of Lee ‘644 is a single bond connected to L1 of Formula A of Lee ‘644.
In Formula D of Lee ‘644 ([063]-[090]), HAr4 is a substituted or unsubstituted aryl of 6 to 30 carbon atoms or a substituted or unsubstituted heteroaryl of 3 to 30 carbon atoms; L can be a single bond or a substituted or unsubstituted arylene of 6 to 60 carbon atoms; n1 and n2 can be 0 to 3; m1 can be 1 to 4; Az can be Formula 2 of Lee ‘644 ([069]), wherein Z1-Z5 can be each N or CR21-CR25, respectively; at least one of Z1 to Z5 is N; m1 substituents of substituents R20 to R25 are each a single bond connected to the linker L so that the aromatic ring moiety of Formula 2 of Lee ‘644 has m1 single bonds to the linker L; R20-R34 can be hydrogen or a substituted or unsubstituted aromatic hydrocarbon of 6 to 30 carbon atoms.
Lee ‘644 exemplifies an optoelectronic device (Example 17 in [377] and Table 2) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E1), and a red phosphorescent dopant (Compound RD; [377]), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a composition.
The Compound E1 of Lee ‘644 of the device does not read on the limitation of the second compound of claim 1; however, Lee ‘644 does teach that the compound represented by Formula D of Lee ‘644 can be used as the second compound of the device of Lee ‘644 ([053]).
Lee ‘644 exemplifies Compound E57 as the second compound represented by Formula D of Lee ‘644 ([129]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the optoelectronic device of Lee ‘644 (Example 17) by substituting the second compound of Compound E1 with Compound E57 as taught by Lee ‘644.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compounds E1 and E57 are the second compound represented by Formula D of Lee ‘644. Substitution of Compound E1 with Compound E57 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of exemplified second compound ([129]). The selection of Compound E57 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic optoelectronic device.
The modification provides the Modified optoelectronic device of Lee ‘644 (1) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E57), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a composition.

    PNG
    media_image2.png
    365
    732
    media_image2.png
    Greyscale

The first Compound H1 of Lee ‘644 of the composition (light emitting layer) of the Modified optoelectronic device of Lee ‘644 (1) has identical structure as Applicant’s Formula 1, wherein X is O; L1-L4 are each single bond; R1-R6 are each hydrogen, a substituted or unsubstituted amine, or a substituted or unsubstituted C1 to C30 alkyl (methyl); R1 is Formula a; Lb and Lc are each single bond; Rb and Rc are each substituted or unsubstituted C6 to C30 aryl group (biphenyl).
The second Compound E57 of Lee ‘644 of the composition (light emitting layer) of the Modified optoelectronic device of Lee ‘644 (1) has identical structure as Applicant’s Formula 3, wherein L5 to L9 are each single bond or a substituted or unsubstituted C6 to C20 arylene group (phenylene); Ar is a substituted or unsubstituted C2 to C30 heterocyclic group (diphenyltriazinyl); R7 to R10 are each hydrogen or a substituted or unsubstituted C6-C30 aryl group; adjacent R7 to R10 are linked with each other to form a substituted or unsubstituted aliphatic monocyclic ring; and at least one of Ar and R7 to R10 is a substituted triazinyl group.
The composition (light emitting layer) of the Modified optoelectronic device of Lee ‘644 (1) meets all the limitations of claims 1-2, 4-5, 8-9, and 11.
The Modified optoelectronic device of Lee ‘644 (1) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E57), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a red light emitting composition, meeting all the limitations of claims 12-15.
Lee ‘644 does not disclose a specific display device comprising the Modified optoelectronic device of Lee ‘644 (1); however, Lee ‘644 does teach that the optoelectronic device of Lee ‘644 can be used to make a display device (“flat display devices, flexible display devices”, etc. in [220]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified optoelectronic device of Lee ‘644 (1) by using the device to make a display device, as taught by Lee ‘644.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Modified optoelectronic device of Lee ‘644 (1) is encompassed by the optoelectronic device of Lee ‘644 ([053]). Substitution of optoelectronic devices of Lee ‘644 in the display device of Lee ‘644 would have been one known element for another known element and would have led to predictable results. Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a display device.
The resultant display device comprising the Modified optoelectronic device of Lee ‘644 (1), meeting all the limitations of claim 16.
Regarding claims 3 and 10, the composition (light emitting layer) of the Modified optoelectronic device of Lee ‘644 (1) and the Modified optoelectronic device of Lee ‘644 (1) read on all the features of claims 1-2, 4-5, 8-9, and 11-16 as outlined above.
The Modified optoelectronic device of Lee ‘644 (1) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E57), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a red light emitting composition.
The first compound of Lee ‘644 (Compound H1) does not have identical structure as Formulas 1E-2-2. There are two differences between Compound H1 and the claimed compound of Formula 1E-2-2. First, the direction and angle of the benzo-5-membered ring unit corresponding to Applicant’s Chemical Formula 2 of claim 1 are different. In Compound H1 of Lee ‘644, b1 is connected to a2; and b2 is connected to a3, while Applicant’s Formula 1E-2-2 requires b1 is connected to a4 and b2 is connected to a3. Secondly, the substitution positions of the amine group corresponding to Applicant’s Chemical Formula a are different. However, the compounds having different direction/angle of the benzo-5-membered ring and an amine group substituted to the different positions at any of R1 through R4 of Applicant’s Chemical Formulas 1-2 are position isomers of the claimed compound of Chemical Formula 1E-2-2. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Compound H1 of Lee ‘644 such that the benzo-5-membered ring corresponding to Applicant’s Chemical Formula 2, wherein b1 is connected to a4; and b2 is connected to a3. Furthermore, it would have been obvious to one of ordinary skill in the art to modify Compound H1 of Lee ‘644 such that the di(biphenyl)amine group is substituted to the substitution position 2 of the unshared benzene ring of the dimethylfluorene unit of the fluorenobenzofuran backbone structure. A compound in which b1 is connected to a4, and b2 is connected to a3; and the amine group is substituted to substitution position 2 of the unshared benzene ring of the dimethylfluorene unit of the fluorenobenzofuran would represent a position isomer of the Compound H1. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner.

    PNG
    media_image3.png
    310
    792
    media_image3.png
    Greyscale

The Modified optoelectronic device of Lee ‘644 (2) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (the Position isomer of Compound H1), a second compound (Compound E57), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a red light emitting composition, meeting all the limitations of claims 3 and 10.
Regarding claim 6, the composition (light emitting layer) of the Modified optoelectronic device of Lee ‘644 (1) and the Modified optoelectronic device of Lee ‘644 (1) read on all the features of claims 1-2, 4-5, 8-9, and 11-16 as outlined above.
The Modified optoelectronic device of Lee ‘644 (1) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E57), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a red light emitting composition.
The second compound of Lee ‘644 (Compound E57) does not have identical structure as Formula 3A-2 or 4A-4 of claim 6. 
However, Lee ‘644 teaches the optoelectronic device of Lee ‘644 (“organic light-emitting diode” in [053]; [131]; [186]; and Fig. 1) comprising a light emitting layer containing a first compound represented by Formula A of Lee ‘644 and a second compound represented by Formula D of Lee ‘644. Lee ‘644 exemplifies Compound E87 as the second compound of Formula D ([129]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified optoelectronic device of Lee ‘644 (1) by substituting the second compound, Compound E57 with Compound E87, as taught by Lee ‘644.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compounds E57 and E87 are the second compound represented by Formula D of Lee ‘644. Substitution of Compound E57 with Compound E87 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound E87 from the exemplified second compound ([129]) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic optoelectronic device.
The modification provides the Modified optoelectronic device of Lee ‘644 (3) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E87), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a composition.

    PNG
    media_image4.png
    468
    766
    media_image4.png
    Greyscale

The second Compound E87 of Lee ‘644 of the composition (light emitting layer) of the Modified optoelectronic device of Lee ‘644 (3) has identical structure as Applicant’s Formula 3 of claim 1, wherein L5 to L9 are each single bond or a substituted or unsubstituted C2 to C20 heterocyclic group (carbazole); Ar is a substituted or unsubstituted C6 to C30 aryl group (phenyl); R7 to R10 are each hydrogen or a substituted or unsubstituted C2 to C30 heterocyclic group; at least one of Ar and R7 to R10 is a substituted or unsubstituted pyrimidinyl group.
The second Compound E87 of Lee ‘644 of the composition (light emitting layer) of the Modified optoelectronic device of Lee ‘644 (3) has identical structure as Applicant’s Formula 3A of claim 4, wherein L5 to L9 are each single bond or a substituted or unsubstituted C2 to C20 heterocyclic group (carbazole); Ar is a substituted or unsubstituted C6 to C30 aryl group (phenyl); R7 to R10 are each hydrogen or a substituted or unsubstituted C2 to C30 heterocyclic group; moiety 
    PNG
    media_image5.png
    98
    83
    media_image5.png
    Greyscale
 is a substituted or unsubstituted pyrimidinyl group.
The second compound of Lee ‘644 (Compound E87) does not have identical structure as Formulas 3A-2 or 3A-4. The only difference between Compound E87 and the claimed compound of Formula 3A-2 or 3A-4 is that the substituted pyrimidinyl group is substituted to the position 3 of the carbazole moiety of benzofurocarbazole, while the claimed compound of Formula 3A-2 or 3A4 requires the substituted pyrimidinyl group is substituted to the substitution position 2 or 4. However, the compounds wherein the substituted pyrimidinyl group being substituted to different substitution positions of any of four substitutable positions of the benzene ring of the carbazole unit are position isomers of the claimed compound of Chemical Formulas 3A-2 and 3A-4.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Compound E87 of Lee ‘644 such that the substituted pyrimidinyl group is substituted to the position 2 or 4 of the carbazole moiety of Compound E87. A carbazole compound in which a the substituted pyrimidinyl group is substituted the position 2 or 4 of the carbazole moiety would represent a position isomer of Compound E87 of Lee ‘644. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner. 
The modification provides the Modified optoelectronic device of Lee ‘644 (4) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (the position isomer of Compound E87), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a composition, meeting all the limitations of claim 6.

Claims 1-5, 8-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (“Thermally stable bipolar host materials for high efficiency phosphorescent green and blue organic light-emitting diodes”, Dyes and Pigments, 2017, vol. 143, page 470-748, hereafter Dong) in view of Lee et al. (US 2012/0112174 A1, hereafter Lee ‘174) and Seo et al. (US 2002/0121860 A1, hereafter Seo).
Regarding claims 1-5, 8-14, and 16-17, Dong discloses an organic optoelectronic device (H2-G in Table 2, last paragraph of p475 through p476) comprising an anode, a hole transport layer (TCTA), a light emitting layer (Compound H2 as a host, Ir(ppy)3 as a dopant), and a cathode.

    PNG
    media_image6.png
    274
    436
    media_image6.png
    Greyscale

The Compound H2 of Dong has identical structure as the second compound of Chemical Formula 3 of the instant claims, wherein L5 to L9 are each single bond or a substituted or unsubstituted C6 to C20 arylene group (biphenylene); Ar is a substituted or unsubstituted C2 to C30 heterocyclic group (diphenyltriazinyl); R7 to R10 are each hydrogen; and at least one of Ar and R7 to R10 is a substituted triazinyl group.
The organic optoelectronic device of Dong does not include a first compound as required in claim 1.
Lee ‘174 discloses a compound (Chemical Formulas 1-4 in [010]-[011]) used as a hole transport layer material of an organic optoelectronic device (“organic light emitting diode” in [026]).
Lee ‘174 exemplifies Compound C-1 ([024]).

    PNG
    media_image7.png
    323
    461
    media_image7.png
    Greyscale

The Compound C-1 of Lee ‘174 has identical structure as the first compound represented by Chemical Formula 1 of claim 1, wherein X is O; L1-L4 are each single bond; R1-R6 are each hydrogen, a substituted or unsubstituted amine, or a substituted or unsubstituted C1 to C30 alkyl (methyl); R3 is Formula a; Lb and Lc are each single bond; Rb and Rc are each substituted or unsubstituted C6 to C30 aryl group (biphenyl).
Lee ‘174 teaches that the compounds of Lee ‘174 provide excellent hole transporting properties, film stability, thermal stability, and high triplet excitation energy ([370]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic optoelectronic device of Dong by substituting the hole transport layer material (TCTA) with the Compound C-1 of Lee ‘174 as taught by Lee ‘174.
The motivation of doing so would have been to provide the device comprising the Compound C-1 of Lee ‘174 with excellent hole transporting properties, film stability, thermal stability, and high triplet excitation energy based on the teaching of Lee ‘174.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both TCTA and Compound C-1 of Lee ‘174 are known hole transport layer materials. The substitution of TCTA with Compound C-1 of Lee ‘174 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound C-1 of Lee ‘174 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic optoelectronic device.
The modification provides the Organic optoelectronic device of Dong as modified by Lee ‘174 comprising an anode, a hole transport layer (Compound C-1 of Lee ‘174), a light emitting layer (Compound H2 of Dong as a host, Ir(ppy)3 as a dopant), and a cathode.
Dong as modified by Lee ‘174 does not teach a mixed layer comprising both hole transport layer material and the light emitting layer material, and disposed in-between the hole transport layer and the light emitting layer.
Seo teaches that a mixed layer between two neighboring organic layers of an organic optoelectronic device (“organic light-emitting device”) contains both the neighboring organic layer materials (“mixed layer” (105) in Fig. 1B; [050]).
Seo teaches that by introducing a mixed layer in-between two neighboring organic layers (device structure of Fig. 1B), the energy barrier is lowered and more carriers can be injected ([054]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic optoelectronic device of Dong as modified by Lee ‘174 by incorporating a mixed layer between the hole transport layer and the light emitting layer, as taught by Seo. 
The motivation of doing so would provide the organic optoelectronic device with lowered energy barrier and improved carrier injection, based on the teaching of Seo.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic optoelectronic device.
The modification provides the Organic optoelectronic device of Dong as modified by Lee ‘174 and Seo comprising an anode, a hole transport layer (Compound C-1 of Lee ‘174), a mixed layer (Compound C-1 of Lee ‘174, Compound H2 of Dong, and Ir(ppy)3 as a dopant), a light emitting layer (Compound H2 of Dong as a host, Ir(ppy)3 as a dopant), and a cathode, wherein the mixed layer is equated with a composition.
The mixed layer includes the light emitting material Ir(ppy)3; thus, the mixed layer is equated with a light emitting layer. 
In the mixed layer (e.g. mixing ratio of 50:50), each amount of Compound C-1 of Lee ‘174 and Compound H2 of Dong is dominant as compared to the amount of the dopant Ir(ppy)3; thus, Compound C-1 of Lee ‘174 and Compound H2 of Dong are equated with host materials.
The Organic optoelectronic device of Dong as modified by Lee ‘174 and Seo is equated with an optoelectronic device comprising an anode, a hole transport layer (Compound C-1 of Lee ‘174), a first light emitting layer comprising a composition of the first Compound C-1 of Lee ‘174 as a host, the second Compound H2 of Dong as a host, and an emitting dopant Ir(ppy)3, a second light emitting layer (Compound H2 of Dong as a host, Ir(ppy)3 as an emitting dopant), and a cathode, wherein the first light emitting layer is an organic layer.
The composition comprising the first Compound C-1 of Lee ‘174 as a host, the second Compound H2 of Dong as a host, and Ir(ppy)3 as a dopant reads on all the limitations of claims 1-5 and 8-11.
The Organic optoelectronic device of Dong as modified by Lee ‘174 and Seo reads on all the limitations of claims 12-14.
Dong in view of Lee ‘174 and Seo does not disclose a specific display device comprising the Organic optoelectronic device of Dong as modified by Lee ‘174 and Seo; however, Lee ‘174 does teach that the optoelectronic device can be used to provide a display device ([104]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic optoelectronic device of Dong as modified by Lee ‘174 and Seo by using it to provide a display device, as taught by Lee ‘174.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of organic optoelectronic devices to make a display device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a display device.
The modification provides the Display device comprising the Organic optoelectronic device of Dong as modified by Lee ‘174 and Seo, meeting all the limitations of claim 16.

    PNG
    media_image8.png
    414
    629
    media_image8.png
    Greyscale

The second compound (Compound H2 of Dong) of the composition of Dong as modified by Lee ‘174 and Seo has similar structure as the first compound of the instant claim 17. The only difference between two compounds is the substitution position of N-phenylcarbazole group with respect to the phenylene group of the triphenyltriazine unit. 
The Compound H2 of Dong, wherein the N-phenylcarbazole group is substituted to the position 3 of the phenylene group of the triphenyltriazine unit; however, claim 17 requires the N-phenylcarbazole group is substituted to the position 4 of the phenylene group. However, the Compound H2 of Dong is one of position isomers of the first compound of the claim 17. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Compound H2 of Dong such that the N-phenylcarbazole group is substituted to the position 4 of the phenylene group of the triphenyltriazine unit. A compound in which the N-phenylcarbazole group is substituted to the position 4 of the phenylene group of the triphenyltriazine unit would represent a position isomer of the Compound H2 of Dong. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner.
The modification provides the Organic optoelectronic device of Dong as modified by Lee ‘174 and Seo (2) comprising an anode, a hole transport layer (Compound C-1 of Lee ‘174), a first light emitting layer comprising a composition of the first Compound C-1 of Lee ‘174, the position isomer of the second Compound H2 of Dong, and the emitter Ir(ppy)3, a second light emitting layer (the position isomer of Compound H2 of Dong as a host, Ir(ppy)3 as a dopant), and a cathode, wherein the first light emitting layer is an organic layer.
The position isomer of the Compound H2 of Dong of the composition of Dong as modified by Lee ‘174 and Seo (2) reads on all the limitations of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786